Nunez, J. (dissenting).
Respondent Plaza Management Co., the owner of a rent-controlled apartment house located at 205 East 78th Street, Manhattan, and respondent Clinton Hill Associates, the owner of 12 buildings located at 201 Clinton Avenue, Brooklyn, seek a declaratory judgment to declare unconstitutional and enjoin enforcement of a 1967 amendment to the city rent law to the extent it denies use of a previously accepted and approved bona fide sales price as the valuation base in a 6% return proceeding. The challenged amendment outlaws any purchase price which closed prior to February 1, 1961, irrespective of whether such valuation was previously approved, and requires adoption of assessments as the valuation base. This would reduce the valuation base of the Plaza property from $2,695,000 to $2,150,000 and the Clinton property from $13,161,000 to $10,510,000.
Both respondents likewise challenge as unconstitutional the failure of the statute to authorize any alternative valuation base other than the assessment. In addition, respondent Plaza challenges the failure of the city rent law to provide for the recoupment of increased real estate taxes.
The majority would declare constitutional the city rent law as amended pursuant to Local Law No. 41 of the City of New York of 1967 in the face of a complaint which alleges
(1) that the amendment of 1967 updating eligible purchase price valuations had no rational basis;
(2) that confining valuation bases to assessed valuation or to a recent purchase price is a taking of property without due process;
(3) that absence of special provisions for recoupment of increased taxes is a taking of property without due process.
The complaint does not challenge the right of the Legislature to control rents; nor is the method of control by freezing rents as of a given date questioned. Plaintiffs’ complaint, which at this stage we must accept as true, alleges that the method attacked is á taking of property without due process.
Giving plaintiff the benefit of every allegation of the complaint there is presented an elementary question of fairness and confiscation. I agree with Justice Tierney that it is clear that substantial issues exist concerning the propriety and constitutionality of the law attacked. For the foregoing reasons, I dissent and vote to affirm both orders.
*352Steuer and Bastow, JJ., concur in Per Curiam opinion; McNally, J., concurs in result; Nunez, J., dissents and votes to affirm in opinion, in which Cabozzoli, J. P., concurs.
Orders entered August 15, 1968, modified, on the law with $50' costs and disbursements in each action to the appellant, to include a declaration that the amendment of the rent law embraced in Local Law No. 41 of the Laws of 1967 is constitutional, and the Clerk is directed to enter judgment declaring that the amendment of the rent law embraced in Local Law No. 41,of the Laws of 1967 is constitutional.